1

2

3                                                                       FILFfl
                                                                         ~!~~-={~'1CT COU,iT
                                                             CLE?K, U.S.
 4
                                                                              ':
5                                                                  JUN 14 209
6                                                                              ._. _ -
                                                            CEN7     DISTRICT Or G       L
                                                            BY                               _.~
 7

 8
                                 UNITED STATES DISTRICT COUR7r
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10

11          UNITED STATES OF AMERICA,            Case No. 1/ ~ ~~l~~

12                          Plaintiff,     '     ORDER QF DETENTIQN AFTER HEARING
                                                     (Fed.R.Crim.P. 32.1(a)(6)
7.311                  v.                              18 U.S.C. § 3].43(a)
                                                  • Allegations of Violations of
                                                    Probation/Supervised Release

14~ Xa ~
15
                       1/
                            Defendant.
                                                            Conditions)


16~
                  On arrest warrant issued by the United States District Court for
17
            ~.he ~~~L, p~J~ v~ ~"/             involving alleged violations of ~
18
            conditions of probation/supervised release:
19
                  1.   The court finds that no condition or combination of
20
                       conditions wi11 reasonably assure:
21
                       A.   (    the appearance of defendant as required; and/or
22
        ~              B.   (    the safety of any person or the community.
23
            ///
24
            ///
25
            ///
26
            ///
27
            ///
28
1     2.   The Court concludes:
2          A.   (~j~'Detendant has failed to demonstrate by clear and
3                   convincing evidence that he i.s not 1.ik~J.y to pose
4                    a z~xsk to the safety of any other persons ox the
5                    conununa.ty.   Defendant poses a risk to the safety
6                    of other persons or the community based on:
7

8

9

10

11

12         B.   (~efendant has failed to demonstrate by clear and
13                   conv5.ncing evidence that he i.s not likely to flee
14                   if released.     Defendant poses a flight risk based

151

16

17                     i~ ,5~~        ~~~f a

~8                           ~''Lt,L~••J       ~'~   fJd7J~O -~
                                r
                                f

19

20

21         IT I5 ORDERED that defendant be detained.
22

23    DATED:           ~LI Z`~I

24

25                                           Frederick F. Mumm
                                        United States Magistrate Judge
26

27

28

                                       r^.
